375 F.2d 776
Davis LEE, Appellant,v.J. C. RITSCH et al., Appellees.
No. 23716.
United States Court of Appeals Fifth Circuit.
April 17, 1967.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bottle, Judge.
Davis Lee, pro se.
R. E. Bradford, H. B. Edwards, Jr., Valdosta, Ga. (Bradford & Bradford, Valdosta, Ga., on the brief), for appellees Georgia Christian Institute & Wm. J. Long, Superintendent.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
This case demonstrates the difficulties encountered by a layman seeking to vindicate his rights in court without the aid of counsel. Nevertheless it also indicates the degree to which the trial court endeavored to protect the rights of the plaintiff before he finally concluded that it was necessary to dismiss the complaint for want of prosecution. No error appearing in the record, the judgment must be


2
Affirmed.